Citation Nr: 1541532	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as due to exposure to contaminated water and environmental hazards at Camp Lejeune, North Carolina and Camp Pendleton, California, jet fuel, and asbestos exposure.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1973 to December 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that proceeding is associated with the Veterans' Benefits Management System (VBMS).  The Veteran submitted additional evidence at the hearing in addition to a waiver of Agency of Original Jurisdiction (AOJ) initial consideration of this evidence.  As such, there is no prejudice to the Veteran in proceeding with the adjudication of the claim.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for prostate cancer, to include as due to exposure to chemicals and contaminated water Camp Lejeune, has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to attempt to verify the particulars of the Veteran's service.  The Veteran contends that he was exposed to contaminated water and environmental chemicals at Camp Pendleton, California and/or Camp Lejeune, North Carolina.  The Veteran's service personnel records confirm his presence at Camp Pendleton, but they do not show that he was stationed at Camp Lejeune.  His records instead show that that that he was stationed at Marine Corps Air Station New River in Jacksonville, North Carolina, which is near Camp Lejeune.  In light of the remand, the RO should make additional attempts to verify whether the Veteran was stationed at Camp Lejeune at any point during his service.

Second, remand is required to obtain an adequate examination and opinion.  A VA examiner provided a medical opinion for the Veteran's claim in October 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner opined that the relevant medical literature showed no evidence of an association between the development of H. pylori infections, peptic ulcer disease, and the exposure to contaminated water at Camp Lejeune.  However, the examiner did not opine as to whether the disorder was related to any other aspects of the Veteran's service, to include Camp Pendleton exposures, asbestos exposure, jet fuel exposure, and drug treatment during service. 

In August 2014, the Veteran submitted an article which stated that in addition to H. pylori infections, nonsteroidal anti-inflammatory drugs (NSAIDS) such as aspirin and ibuprofen were a common cause of peptic ulcers.  A review of the Veteran's service treatment records (STRs) show that he was treated with aspirin on two occasions.  The Veteran has also claimed that he was exposed to environmental hazards while at Camp Pendleton.  In October 2013, the Veteran submitted an article indicating that mercury was present in the water at Camp Pendleton and he also submitted an article in August 2014 that linked mercury to an accumulation of H. pylori.  At the Board hearing, the Veteran testified he was also exposed to jet fuels and asbestos.  In light of the additional evidence associated with the claims file since the October 2013 VA opinion, the Board finds that an additional VA examination is necessary that considers all of the pertinent evidence within the Veteran's claims file.

In addition, the Veteran appears to receive treatment from the VA Salt Lake City Health Care System.  Any outstanding treatment records should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department to verify the dates of the Veteran's service at Camp Lejeune, North Carolina.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the VA Salt Lake City Health Care System dated since December 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After completing the preceding development, a medical examination and opinion as to the etiology of the Veteran's claimed gastrointestinal disorders must be obtained.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

For each currently diagnosed gastrointestinal disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's gastrointestinal disorder manifested in service or is otherwise related to his military service, to include contaminated water, jet fuel exposure, asbestos exposure, and/or drug treatment during service.

In responding to this question, the examiner must also discuss: 

a) Whether it is at least as likely as not that the Veteran's gastrointestinal disorder is related to the effects of contaminated water and hazardous environmental exposure at Camp Pendleton, California.

b) If service at Camp Lejeune, North Carolina, is verified, the examiner must also opine whether it is at least as likely as not that the Veteran's gastrointestinal disorder is related to the effects of contaminated water and hazardous environmental exposure at Camp Lejeune.

In rendering all opinions, the examiner must address the following:  1) the article submitted in August 2014 entitled "H. pylori and Peptic Ulcers" that stated that nonsteroidal anti-inflammatory drugs (NSAIDS) such as aspirin and ibuprofen was a common cause of peptic ulcers; 2) the STRs dated in November 1973 and April 1976 noting treatment involving aspirin; 3) the September 2010 Snow Canyon Clinic record that stated that the Veteran's chronic ulcers could be related to his adverse exposures to polluted water at Camp Pendleton; 4) the article submitted in November 2012 entitled "Camp Pendleton Marine Corps Base" that included mercury among the listed site-related contamination; 5) the article submitted in August 2014 entitled "Mercury and Food Intolerances . . ." that noted that mercury could adversely affect the bacterial populations in the intestine and lead to an accumulation of H. pylori; and 6) the Veteran's testimony that he was exposed to jet fuel and asbestos during service.

5.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




